Exhibit 99.1 (Soligenix, Inc. Logo) Soligenix Appoints Robert J. Rubin, MD, to its Board of Directors Princeton, NJ – October 9, 2009 – Soligenix, Inc. (Soligenix or the Company), (OTC BB: SNGX), a late-stage biopharmaceutical company, announced today that Robert J. Rubin, MD, has been appointed to its Board of Directors. Dr. Rubin has had a distinguished career in the healthcare industry and government. Among his industry positions, Dr. Rubin served as president of the national health policy and management consulting firm The Lewin Group, Inc. (purchased by Quintiles Transnational Corp. in 1996), and its predecessor organizations, from 1987 to 2001. He also served as Medical Director of ValueRx, a pharmaceutical benefits company. Among his government positions, Dr. Rubin served as Assistant Surgeon General in the United States Public Health Service, as well as the Assistant Secretary for Planning and Evaluation at the Department of Health and Human Services (DHHS). In this capacity, he served as the primary public policy advisor to the DHHS Secretary, particularly in the areas of healthcare, welfare, social security and social services.Currently, he is a Clinical Professor of Medicine at Georgetown University's School of Medicine, a position he has held since 1995. He is also a practicing nephrologist and serves as a consultant to several large international healthcare companies. Throughout his career, Dr. Rubin has published extensively and served on numerous boards. Dr. Rubin currently serves as Chair of the Research Council of the Institute for Health Technology Studies, as well as on their Board. Dr. Rubin earned his medical degree from Cornell University Medical College. “We welcome Dr. Rubin to the Board of Soligenix,” stated Christopher J. Schaber, PhD, President and CEO of Soligenix. “Dr. Rubin brings deep and diverse commercial and business healthcare policy expertise to Soligenix.Additionally, his significant experience with mergers and acquisitions will be useful to us in both protecting and promoting shareholder value.” About Soligenix, Inc. Soligenix, Inc. (Soligenix), formerly known as DOR BioPharma, Inc., is a late-stage biopharmaceutical company developing products to treat life-threatening side effects of cancer treatments and serious gastrointestinal diseases, and vaccines for certain bioterrorism agents. Soligenix’s lead product, orBec® (oral beclomethasone dipropionate or BDP), is a potent, locally acting corticosteroid being developed for the treatment of GI GVHD, a common and potentially life-threatening complication of hematopoietic cell transplantation. Soligenix expects to begin a confirmatory Phase 3 clinical trial of orBec® for the treatment of acute GI GVHD and an NIH-supported Phase 1/2 clinical trial of SGX201 in radiation enteritis in the second half of 2009. orBec® is also currently the subject of an NIH-supported, Phase 2, randomized, double-blind, placebo-controlled trial in the prevention of acute GVHD. Additionally, Soligenix has a Lipid Polymer Micelle (LPM™) drug delivery technology for the oral delivery of leuprolide for the treatment of prostate cancer and endometriosis. Through its Biodefense Division, Soligenix is developing biomedical countermeasures pursuant to the Project BioShield Act of 2004. Soligenix’s lead biodefense product in development is a recombinant subunit vaccine called RiVax™ which is designed to protect against the lethal effects of exposure to ricin toxin. RiVax™ has been shown to be well tolerated and immunogenic in a Phase 1 clinical trial in healthy volunteers.RiVaxTM will also be the subject of a recent $9.4 million NIH grant received by the Company supporting development of new heat stable vaccines. For further information regarding Soligenix, Inc., please visit the Company's website at www.soligenix.com. This press release contains forward-looking statements that reflect Soligenix, Inc.'s current expectations about its future results, performance, prospects and opportunities. Statements that are not historical facts, such as "anticipates," "believes," "intends," or similar expressions, are forward-looking statements.
